287 So.2d 110 (1973)
Richard HOOD, Appellant,
v.
STATE of Florida, Appellee.
No. 73-531.
District Court of Appeal of Florida, Fourth District.
December 14, 1973.
Rehearing Denied January 17, 1974.
Warner S. Olds, Public Defender, and William W. Herring, Asst. Public Defender, Fort Lauderdale, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and Thomas M. Carney and Frank B. Kessler, Asst. Attys. Gen., West Palm Beach, for appellee.
PER CURIAM.
We have reviewed the briefs and record on appeal and on the basis thereof we are of the opinion that no reversible error has been demonstrated. Either a request for a jury instruction or an objection to the failure to give an instruction is necessary to raise error on appeal; likewise, allegedly improper arguments of a prosecuting officer will be reviewed only when an objection is timely made. Henry v. State, Fla.App. 1973, 277 So.2d 78; Alford v. State, Fla.App. 1973, 280 So.2d 479; Jones v. State, Fla.App. 1967, 197 So.2d 829. By reason of not having proceeded in accordance with the foregoing and finding that the matters complained of for the first time on appeal do not constitute fundamental error, the defendant cannot now raise as error the trial court's instructions or the prosecutor's comments. See State v. Bryan, Supreme Court of Florida Case, 287 So.2d 73, opinion filed November 14, 1973; Williams v. State, Fla. 1971, 247 So.2d 425; Willcox v. State, Fla.App. 1972, 258 So.2d 298; Smith v. State, Fla.App. 1971, 243 So.2d 602; Jones v. State, Fla.App. 1967, 197 So.2d 829; DeLaine v. State, Fla. 1972, 262 So.2d 655. But see Whitehead v. State, Fla.App. 1971, 245 So.2d 94; Bagley v. State, Fla.App. 1960, 119 So.2d 400.
Accordingly, the judgment herein appealed is affirmed.
CROSS, MAGER, and DOWNEY, JJ., concur.